Mr. Justice Higbee delivered the opinion of the court. 3. Damages, § 205* — when instruction is objectionable as failing to limit damages to those alleged in declaration. An instruction, in an action for personal injuries to an employee, which states that plaintiff may recover any damages which he is shown to have sustained, if defendant failed to provide him a safe place to work, is objectionable as failing to limit the damages recoverable to those alleged in the declaration. McBride, J., took no part on the hearing of this case.